IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CARLOS JAVIER RIVERA MAYSONET,          : No. 874 MAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
PENNSYLVANIA BOARD OF CLAIMS,           :
                                        :
                 Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.